OPINION OF THE COURT
DeFORD, Senior Judge:
On 31 October 1985, appellant was convicted of unlawful distribution of marijuana in violation of Article 112a, Uniform Code of Military Justice [hereinafter cited as UCMJ], 10 U.S.C. § 912a (Supp. II 1984), by a military judge sitting as a special court-martial at Fort Polk, Louisiana. His approved sentence included a bad-conduct discharge, confinement for two months, forfeiture of $400.00 pay per month for two months, and reduction to the grade of Private E-l.
On appeal, appellant alleges the court-martial failed to give adequate consideration to defense evidence submitted in extenuation and mitigation of punishment. Further, the court specified an issue as to whether the military judge, after changing the appellant’s plea to the Charge and its Specification from guilty to not guilty after entering findings on a guilty plea, should have recused himself, or, alternately, directed a trial before members. Because of our resolution of the specified issue, only that issue will be addressed.
At arraignment, the accused entered a plea of guilty. Following that plea, the military judge held an extensive providence inquiry from which he determined that ap*829pellant had knowingly committed the offense charged. The appellant described in detail the manner in which the offense had been committed and, in addition, admitted using marijuana following the unlawful distribution. The military judge held that appellant was in fact guilty, accepted his plea, and entered appropriate findings of guilty. Subsequently, during the sentencing phase of the trial, appellant testified concerning the specification to which he had pled guilty that Adam Grobelny had begged him upon multiple occasions to provide the illegal substance to Grobelny’s friend.
As a consequence of the appellant's statements concerning Grobelny’s multiple entreatments to purchase marijuana, the military judge set aside the accused’s plea of guilty and entered a plea of not guilty on his behalf. He then stated to the defense counsel that he felt he could disregard what he previously had heard and decide the case strictly on what was to be presented thereafter. He offered the defense the opportunity to withdraw their request for trial by military judge alone. The defense declined. Trial continued as a contested case on the merits. Appellant was convicted and subsequently sentenced.
The Manual for Courts-Martial, United States, 1984 [hereinafter cited as M.C.M., 1984], Rule for Courts-Martial [hereinafter cited as R.C.M.] 902 provides in part:
(a) In General. Except as provided in subsection (e) of this rule, a military judge shall disqualify himself or herself in any proceeding in which that military judge’s impartiality might reasonably be questioned.
(b) Specific Grounds. A military judge shall also disqualify himself or herself in the following circumstances:
(1) Where the military judge has a personal bias or prejudice concerning a party or personal knowledge of disputed evidentiary facts concerning the proceeding.
(3) Where the military judge has been or will be a witness in the same case, is the accuser, has forwarded charges in the case with a personal recommendation as to disposition, or except in the performance of duties as military judge in a previous trial of the same or a related case, has expressed an opinion concerning the guilt or innocence of the accused.
(e) Waiver. No military judge shall accept from the parties to the proceeding a waiver of any ground for disqualification enumerated in subsection (b) of this rule. Where the ground for disqualification arises only under subsection (a) of this rule, waiver may be accepted provided it is preceded by a full disclosure on the record of the basis for disqualification.
(Emphasis supplied.)
In United States v. Bradley, 7 M.J. 332 (C.M.A.1979), the court determined the military judge abused his discretion in denying a defense motion to recuse himself even though he had permitted the defense to withdraw their request for trial by judge alone, which they declined to do. There, the accused had entered pleas of guilty to eight of eleven specifications, and the judge entered findings of guilty accordingly. During the trial on the latter three specifications, a defect in the Article 32, UCMJ, investigation became apparent. The defense counsel moved to withdraw the guilty pleas to the other eight specifications, and the military judge, determining that good cause was shown, granted the motion and entered pleas of not guilty to those eight specifications. The judge then sat alone as the factfinder. The court stated:
[W]here the judge not only has gained detailed knowledge of the factual basis for the offenses charged but also necessarily has been required to reach certain conclusions regarding an accused’s factual and legal guilt — and to have manifested those conclusions by having accepted pleas of guilty and entering findings of guilt — both the fact and the appearance of “impurity” are presented by the judge’s continuing to act as the factfinder [sic] in the trial. [Citations omitted.]
*830United States v. Bradley, 7 M.J. at 334 (emphasis in original). United States v. Kincheloe, 14 M.J. 40 (C.M.A.1982), a case decided prior to R.C.M. 902, dealt with the question of the disqualification of an appellate military judge. There, the court applied 28 U.S.C. § 455,1 the federal statute concerning disqualification of judges. The court stated in pertinent part:
It is axiomatic that «o‘judge can participate in the adjudication of a case if he is not “a neutral and detached judge.” Ward v. Village of Monroeville, 409 U.S. 57, 62, 93 S.Ct. 80, 84, 34 L.Ed.2d 267, 272 (1972); Turney v. Ohio, 273 U.S. 510, 47 S.Ct. 437, 71 L.Ed. 749 (1927). Inherent in any judge’s role are the requirements of impartiality and basic fairness to the parties. Moreover, military justice is firmly committed to this proposition:
[T]he court’s actions and deliberations must not only be untainted, but must also avoid the very appearance of impurity. Cf. Johnson v. United States, 318 U.S. 189, 87 L.Ed. 704, 63 S.Ct. 549; United States v. Atkinson, 297 U.S. 157, 80 L.Ed. 555, 56 S.Ct. 391; Ryan v. United States, ... [191 F.2d 779 (DC Cir) ].
Thus, the test is whether a reasonable person who knew all the facts would question [the judge’s] impartiality. United States v. Mirkin, 649 F.2d 78, 82 (1st Cir.1981); Rice v. McKenzie, 581 F.2d 1114, 1116 (4th Cir.1978); United States v. Cowden, [545 F.2d 257, 265 (1st Cir.1976), cert. denied, 430 U.S. 909, 97 S.Ct. 1181, 51 L.Ed.2d 585 (1977)]. Moreover, as additional guidance in determining whether a judge’s impartiality has been so impugned as to require his recusal under § 455(a), Blizard v. Frechette, 601 F.2d 1217, 1221 (1st Cir.1979), states: “A trial judge must hear cases unless some reasonable factual basis to doubt the impartiality or fairness of the tribunal is shown by some kind of probative evidence.” [Footnote omitted.] Therefore, an allegation of partiality must be supported by facts or “some kind of probative evidence” which would warrant a reasonable inference of lack of impartiality on the judge’s part. Mere suspicion or conjecture will not suffice.
United States v. Kincheloe, 14 M.J. at 48, 50 (emphasis in original).
The Analysis of Rule for Courts-Martial 902(b)(3), M.C.M.1984, App. 21, A21-46, provides that the purpose of R.C.M. 902(b)(3) is to be analogous to that of 28 U.S.C. § 455(b)(3). Consequently, the standard set forth in R.C.M. 902(b)(3) and the test derived therefrom is objective.
Applying the foregoing standard to the facts before us, the military judge had, during the providence inquiry, heard appellant’s admissions of his guilt and the detailed description of the commission of the charged offense. Further, during the sentencing proceeding and prior to the military judge’s action setting aside the plea, appellant testified under oath concerning his use of marijuana since elementary school and his use of marijuana in the Army. Appellant cited various occasions on which he had distributed as well as used marijuana and named some of the persons involved with him in those illegal activities.
The military judge had satisfied himself that the appellant was in fact guilty and accepted his plea. He had placed his judicial stamp of approval upon the appellant’s plea of guilty and entered findings thereon.
*831It is of no moment that the military judge announced he could disregard what was previously heard and begin anew after rejecting appellant’s plea. This is so, even after offering the defense the opportunity to withdraw their judge alone request. For, as noted above, the standard is objective not subjective. Any reasonable person who was aware of all the facts of this case would, by necessity, question the military judge’s impartiality. Here, “both the fact and the appearance of ‘impurity’ are presented by the judge’s continuing to act as the fact finder in the trial.” United States v. Bradley, 7 M.J. at 334. The judge “should have either recused himself from the trial entirely or, ... directed a trial by members.” Id.
In view of the foregoing, the appellant’s first assignment of error raised under United States v. Grostefon, 12 M.J. 431 (C.J.A.1982) is moot.
The findings of guilty and the sentence are set aside. A rehearing may be ordered by the same or a different convening authority.

. Disqualification of justice, judge, or magistrate:
(a) Any justice, judge, or magistrate of the United States shall disqualify himself in any proceeding in which his impartiality might reasonably be questioned.
(b) He shall also disqualify himself in the following circumstances:
(1) Where he has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceeding;
(3) Where he has served in governmental employment and in such capacity participated as counsel, adviser or material witness concerning the proceeding or expressed an opinion concerning the merits of the particular case in controversy;